Citation Nr: 0636842	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  99-11 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1978 to 
June 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in New York, New 
York, which denied service connection for PTSD, and for a 
nervous condition -- the appeal was later characterized as a 
single claim for  service connection for a psychiatric 
disorder, including PTSD.  Jurisdiction of this case has 
since been transferred to the RO in Pittsburgh, Pennsylvania.  

In his June 1999 substantive appeal (VA Form 9), the veteran 
requested a hearing  at the RO before a Veterans Law Judge 
(VLJ) of the Board (also referred to as a "travel Board" 
hearing).  However, through his June 2003 correspondence,           
the veteran withdrew this hearing request.  See 38 C.F.R. § 
20.704(e) (2006).

Then in September 2004, the Board remanded this case to the 
RO (via the    Appeals Management Center (AMC) in Washington, 
D.C.), for further evidentiary development including a VA 
medical examination pertaining to the diagnosis and etiology 
of a claimed psychiatric disorder.  The AMC completed the 
requested actions, and upon continuation of the denial of the 
benefits sought on appeal,       returned the case to the 
Board. 

The Board has determined that there is a sufficient basis 
upon which to decide the matter of service connection for 
PTSD.  However, regrettably, the remaining claim for 
adjudication to consist of service connection for a 
psychiatric disorder other than PTSD, must be remanded to the 
RO via the AMC.  VA will notify him if further action is 
required on his part concerning the latter claim.






FINDINGS OF FACT

1.	The veteran has been provided with detailed and thorough 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim for service connection for PTSD.  Moreover, 
all relevant evidence necessary for an equitable disposition 
of this matter has been obtained.

2.	The veteran did not engage in combat with the enemy.

3.	There is no verified in-service stressor of record, due to 
the absence of detailed information provided concerning an 
alleged stressor to warrant further attempts at its 
independent corroboration through the veteran's service 
records or other credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303,      3.304 (2006).














REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of these requirements that pertain to the 
content of the VCAA notice that must be afforded to a 
claimant seeking VA compensation or other benefits,    the 
veteran has been provided several relevant notice documents 
during the pendency of the appeal.  This has included copies 
of June 2002 and October 2004 VCAA notice letters, as well as 
the May 1999 statement of the case (SOC) and subsequent 
supplemental SOCs (SSOCs).  Based on the notice information 
provided to the veteran, each of the criteria set forth in 
the Pelegrini II decision    for satisfactory VCAA notice 
have effectively been met.  





The initial June 2002 notice letter informed the veteran of 
the recent enactment of the VCAA, and also explained the 
general requirements for a valid claim for  service 
connection, and including the type of evidence that would be 
most helpful to support a claim for service connection for 
PTSD.  Through the October 2004 correspondence from the AMC, 
the veteran was also placed on notice with respect to the 
information that was required to corroborate one or more of 
his claimed      in-service stressful experiences in order to 
support his claim.  The May 1999 SOC also set forth citation 
to and explanation of the legal criteria for service 
connection for PTSD, under 38 C.F.R. § 3.304(f).  Hence, the 
veteran has been provided with   a detailed explanation of 
the legal requirements in order to substantiate his claim, 
the first element of sufficient VCAA notice under Pelegrini 
II.     

The notice documentation issued to the veteran also described 
the mutual obligation between VA and the veteran himself, to 
obtain all further evidence relevant to the disposition of 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The June 2002 correspondence included an 
explanation that VA would assist the veteran in obtaining 
additional evidence consisting of medical records, employment 
records, and other records from Federal agencies.  A copy of 
VA Form 21-4142 (Authorization for Release of Information) 
was enclosed upon which he could identify any additional 
sources of information.  The October 2004 letter included 
substantially similar notice information, and also requested 
additional corroborating details with regard to the veteran's 
alleged stressors.  Along with this correspondence, the AMC 
provided him with a copy of a PTSD questionnaire upon which 
he could provide any additional relevant information 
concerning the stressors he had claimed had occurred during 
service.  This information was consistent with the second and 
third elements of the Pelegrini II analysis.    

While the above-referenced notice documentation provided to 
the veteran satisfied the first three requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, they did not 
include the specific language of the "fourth element" 
mentioned above. However, the veteran has received sufficient 
explanation as to how to provide further relevant evidence, 
such that the intended purpose of this final element of VCAA 
notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the VCAA notice letters provided to the 
veteran did not contain   the precise language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  In particular, the 
October 2004 letter from the AMC, included a provision 
requesting that the veteran please send any additional 
evidence that pertained to his appeal to that office.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.             The absence 
of such a request is unlikely to prejudice him, and thus, 
the Board finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2004), rev'd on other grounds,    444 F.3d 
1328 (Fed. Cir. 2006). 




Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection for PTSD, any 
questions as to the appropriate disability rating  or 
effective date to be assigned are rendered moot.

In addition to the above criteria for content-specific VCAA 
notice, the relevant notice information must also have been 
provided in a timely manner.  The Court held in Pelegrini II 
that VCAA notice in order to be timely sent, must be issued 
prior to the adjudication of the claim under consideration.  
See 18 Vet. App.   at 119-20.  In this instance, the June 
2002 and October 2004 letters informing the veteran of the 
VCAA duties to notify and assist as they pertained to his 
claim,   were sent to him subsequent to the April 1998 rating 
decision on appeal.              But keep in mind that the 
VCAA had not yet been enacted at the time of that rating 
decision.  So the RO could not have possibly complied with 
the requirement that VCAA notice precede the initial 
adjudication of the claim, because the VCAA     did not yet 
even exist.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1);      Pelegrini II, 18 Vet. App. at 120.  
Moreover, in Pelegrini II, the Court clarified that in cases, 
as here, where the VCAA notices were not issued until after 
the initial adjudication in question, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield, 19 Vet. App. 
at 128, rev'd on other grounds,               444 F.3d 1328 
(Fed. Cir. 2006). 
  




Notwithstanding whether there was any defect in the timing of 
the notice information provided, however, the RO has taken 
sufficient measures to provide the veteran with detailed VCAA 
notice.  Following the issuance of the most recent October 
2004 notice letter, the veteran has had more than ample 
opportunity to respond with additional evidence and 
information, prior to the January 2006 SSOC continuing the 
denial of his claim, and February 2006 recertification of 
this case to the Board.  He has not provided any further 
evidence or information.  During this timeframe, the AMC also 
obtained the veteran's records pertaining to the receipt of 
disability benefits from the SSA, and his outpatient clinical 
records from the  Albany VA Medical Center (VAMC).  For these 
reasons, the Board finds that, regardless of the timing of 
the subsequent VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, rev'd on other grounds,    444 
F.3d 1328 (Fed. Cir. 2006). 

Moreover, VA has undertaken appropriate action to comply with 
the duty to assist the veteran in the course of considering 
and adjudicating his claim.  This has included obtaining his 
service medical records (SMRs), service personnel records, 
and VA outpatient and hospitalization reports over the period 
of more than          two decades.  He has also undergone 
several VA examinations in connection with his claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support 
his claim, the veteran has provided numerous personal 
statements, along with several           lay statements from 
family members.  He also previously requested the opportunity 
to attend a travel Board hearing before a VLJ of the Board, 
however, as indicated above, he has since withdrawn that 
hearing request.  See 38 C.F.R. § 20.704(e).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law and Regulations

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).             

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another source that corroborates his testimony or statements.  
See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  




When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2006).  The corroboration of 
an alleged in-service stressor does not require "that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 129 
(Board interpreted corroboration requirement too narrowly by 
requiring the veteran to corroborate    his actual proximity 
to and participation in rocket attacks); Suozzi, 10 Vet. App.     
at 310-11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
of the veteran's presence with the company during that 
particular attack was sufficient to reopen his claim for 
service connection for PTSD).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  





Analysis

As the initial requirement for service connection in 
evaluating the present case,    the medical evidence must set 
forth a competent diagnosis of PTSD.  The most comprehensive 
evaluation of record to determine the correct diagnosis of 
the veteran's claimed psychiatric disorder, was conducted in 
accordance with his November 2004 VA psychiatric examination 
that resulted in the diagnosis of schizoid personality 
disorder, and then effectively ruled out a diagnosis of PTSD. 
The examination provider indicated that he could not render a 
PTSD diagnosis, because of the lack of supporting medical 
findings, and absence of documentation or a detailed report 
of a stressor from service.  However, there are also numerous 
clinical evaluation reports from the Albany VAMC stating that 
the veteran was being followed and treated for PTSD, the most 
recent diagnosis obtained in an October 2005 psychiatrist's 
report.  

While the 2004 examination involved an extensive claims file 
review and mental status evaluation and thus represents a 
probative opinion as to the extent of the psychiatric 
condition he has experienced, the VA outpatient reports 
present relatively contemporaneous evidence in support of a 
PTSD diagnosis.  Based upon these findings, the Board will 
take into account for the purpose of due consideration of the 
veteran's claim on the merits that there is a confirmed 
diagnosis of PTSD. 

Hence, the next relevant determination is whether there is at 
least one verified stressor from service that is causally 
related to the development of claimed PTSD. The record would 
first need to show confirmation of one or more of the alleged 
stressful incidents from service, in advance of addressing 
the issue of medical causation.  See 38 C.F.R. § 3.304(f) 
(2006).  The veteran has not alleged that he had 
participation in combat during service, and thus the 
stressful incidents that he has claimed occurred while he had 
active service must be corroborated through one or more 
objective sources, such as service records, and relevant lay 
statements or testimony.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  See also              Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).     
    

In his description of events from during service which he 
believed had led to the onset of the claimed PTSD condition, 
the veteran has referred to the occurrence of  a stressful 
incident while stationed overseas at Kadena Air Base in 
Japan, in 1980. However, additional details concerning this 
incident other than the above have not been obtained, 
notwithstanding continued efforts of the RO to assist with 
the procedures for stressor development.  In his completed 
PTSD stressor questionnaire dated from July 1997, the veteran 
indicated that he had sought counseling around September 
1980, but did not recall the incident that took place that 
precipitated obtaining counseling.  In a subsequent 
questionnaire response in June 1999,           he provided a 
similar statement.  The veteran through a May 2003 statement 
later explained that during service, there had been an 
explosive fire in a hangar and       he sought psychological 
treatment after this, although he could not remember    more 
at that time.         

Further information has also been offered through March 1994 
and September 1999 lay statements from family members, that 
they were unable to visit him in   February 1980 because of a 
problem that required everyone in his unit to have been 
restricted to base, for a reason he stated he could not 
divulge.  He later indicated in general terms that an 
incident had occurred with the pilots on the base, and they 
had been called the "chicken" squadron.  The veteran had 
also had an Absence Without Leave (AWOL) period of three-
months from Kadena Air Base towards the conclusion of his 
active service.                   

It warrants some discussion also that the veteran's SMRs are 
of record, and his service personnel records have already 
been obtained as initial stages in the assistance with the 
development of his claim.  There is unfortunately no specific 
information from these sources that corresponds to any 
incident affecting his unit, or the veteran himself that 
involved a hangar located at the Kadena Air Base around the 
time period to which he alluded.  





In the prior September 2004 Board remand of the veteran's 
claim pertaining to claimed PTSD, it was observed that the 
extent of the information provided was not then of sufficient 
detail to assist him with further attempts to corroborate an           
in-service stressor, which if verified could then be 
demonstrated to have a medical association with a diagnosis 
of PTSD.  So it was requested that on remand, the veteran 
receive an additional opportunity to provide the necessary 
information with respect to his claimed in-service stressors.  
In accordance with this directive, the AMC's October 2004 
notice letter to the veteran explained to him that additional 
information was required describing an alleged stressor 
before further measures for independent corroboration of 
those event(s) could take place, and another PTSD 
questionnaire was enclosed for that purpose.  But the veteran 
has not since responded with further information concerning 
events from service.  Thus, there     is no incident which 
has been alleged at this stage in the development of the 
veteran's claim which provides a possible stressor to support 
his claim, and that presents a reasonable likelihood of 
independent verification.  

Where further supporting information is needed from a 
claimant to assist in the evidentiary development of his 
claim for service connection for PTSD, including basic 
factual information regarding one or more claimed in-service 
stressors       (i.e., names, dates, and places), the Court 
has held that it is not an onerous task to request that he 
provide such details.  See Wood, 1 Vet. App. at 193.  Absent 
further detailed information in connection with the claimed 
event, there simply is an insufficient basis to allow for 
further attempts at independent verification of any claimed 
in-service stressor.  So while there are medical diagnoses of 
PTSD that have been provided, there is no confirmed stressor 
upon which to determine that there is a link between 
symptomatology of that condition, and an incident of the      
veteran's service.   






Accordingly, the criteria of credible supporting evidence to 
substantiate a claimed in-service stressor is not met, and 
the veteran's claim for service connection for PTSD must be 
denied.  Since the preponderance of the evidence is against 
his claim,                        the benefit-of-the-doubt 
doctrine is not applicable.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is denied.


REMAND

Preliminarily, as mentioned, the VCAA was signed into law 
effective November 9, 2000, and it prescribed several 
essential requirements regarding VA's duties to notify and 
assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

The veteran thus far has been duly apprised of the procedures 
set forth under        the VCAA for the continued development 
of his claim remaining for consideration, that of service 
connection for a psychiatric disorder other than for PTSD,      
through notice letters issued to him in June 2002 and October 
2004.                    This correspondence provided 
explanation of the general requirements to substantiate his 
claim, and as well the mutual obligation between VA and the 
veteran himself to obtain additional supporting evidence.  
But he has not yet received notice of the disability rating 
and effective date elements of his claim,      in accordance 
with the holding in Dingess/Hartman.  So he should be 
provided a supplemental notice letter that includes a 
discussion of these specific elements.

Moreover, additional development is required to clarify the 
etiology of a current diagnosed mental health condition, in 
accordance with the applicable VA regulations as to when a 
current disability will be considered to have been incurred 
or aggravated in service.  

On review of his clinical history, the veteran's SMRs 
indicate evaluation on several instances for various 
psychiatric complaints.  In August 1980, he obtained mental 
health counseling and the diagnosis at that time was schizoid 
personality and inadequate personality.  In January 1981, he 
was referred to Dr. C., a private psychiatrist, who noted the 
veteran's report of depression and generalized slowing of 
mental and physical activity, to the point where he was 
functioning at a significantly reduced level.  He appeared to 
be socially withdrawn, with many general schizoid traits.  
The final diagnosis was schizoid personality with 
reactive depression.

An April 1981 report from a mental health clinic at a U. S. 
Air Force Hospital states the veteran had a character and 
behavior/personality disorder.  The diagnoses were 
generalized anxiety disorder, chronic, moderate, and 
manifested by anxious mood, sleep problems, restlessness and 
concentration difficulties; and schizoid personality 
disorder, chronic, mild, with restricted social relationships 
and restricted affect.  The report indicated that, given the 
chronic nature of both these problems, administrative 
separation was recommended - which subsequently occurred in 
June 1981.

The veteran's post-service outpatient records from the Albany 
VAMC since the mid-1990s show evaluation and treatment for 
conditions that were diagnosed at various times as schizoid 
personality or schizophrenia.  One treatment provider, 
Dr. S., a psychiatrist who had treated the veteran on a 
continuous basis, indicated in December 1998 that it was 
possible the veteran was schizophrenic or at least 
schizotypal prior to beginning his military service.  A July 
1997 VA examination also resulted in the diagnosis of 
schizoid personality.

Records recently obtained from the Social Security 
Administration (SSA) indicate the veteran was considered 
disabled due to a primary diagnosis of personality disorder.

The Board's September 2004 remand of the veteran's claim 
(that portion of the prior remand with respect to a 
psychiatric disability as distinct from claimed PTSD) 
included the request that he be provided another VA 
examination to confirm the diagnosis of a psychiatric 
disorder, and further, to determine whether any diagnosed 
condition was etiologically related to his military service.  
Included in this request was the stipulation that examiner 
comment upon whether the personality disorder diagnosed in 
service was the prodromal manifestation of any later 
diagnosed psychiatric disorder.

The veteran underwent the requested psychiatric examination 
in November 2004, and the examiner indicated the veteran's 
primary diagnosis was schizoid personality disorder.  This 
conclusion followed a claims file review and objective 
examination.  There was no further opinion expressed on the 
subject of the etiology of the claimed psychiatric condition.

On review of these objective findings, it is initially 
important to keep in mind that congenital or development 
conditions such as personality disorders generally are not 
considered compensable diseases or injuries within the 
meaning of VA law - and therefore may not be service 
connected as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2006).  However, service connection 
is still permissible in the limited circumstance when there 
has been aggravation of a 
pre-existing condition during service by superimposed disease 
or injury.  See VAOPGCPREC 82-90 (July 18, 1990).  See also 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995).



A more comprehensive opinion at this point would be helpful 
in order to confirm whether under the circumstances presented 
in this particular case there was aggravation during service 
of a pre-existing personality disorder by superimposed 
illness.  While service connection may not be granted solely 
for a personality disorder, in and of itself, here there are 
contemporaneous diagnoses in service of anxiety disorder and 
reactive depression associated with complaints in completing 
occupational tasks, which if these were only temporary 
manifestations, nonetheless is a potential source of 
aggravation by service-related causes.  Thus, a supplemental 
opinion addressing this matter should be obtained from the 
November 2004 VA examiner.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim on appeal for service 
connection for a psychiatric disorder 
other than PTSD, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
correspondence, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b), must include an explanation 
of the information or evidence needed 
to establish a downstream disability 
rating and effective date, as recently 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Albany VAMC since 
October 2005.  Then associate all 
records obtained with his claims file.  
3.	If possible, arrange for the 
psychiatrist who previously examined 
the veteran in November 2004 to provide 
an addendum to that evaluation.  It is 
requested that this psychiatrist again 
review the relevant evidence in this 
case and provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran's diagnosed 
schizoid personality disorder:  
1) pre-existed his entry into military 
service; and 2) underwent substantial 
aggravation therein             (i.e., 
a permanent worsening not due to the 
natural progress of the condition) as 
the result of superimposed disease or 
injury, including consideration of any 
contemporaneous psychiatric disorder 
diagnosed in service.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from another 
psychologist/psychiatrist equally 
qualified to make this determination.  
(Note:  if the latter situation arises, 
this may require having the veteran 
reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand.  

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the veteran's claim 
for service connection for a 
psychiatric disorder other than PTSD, 
in light of the additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, prepare a SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


